El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
Encontrándose pendiente ante la Corte de Distrito de Guayaron el procedimiento sobre administración judicial de los bienes del difunto don Félix Jiménez Colón, en septiem-bre 7 de 1940 el aquí apelante E-afael Rivera Matos radicó ante dicha corte una reclamación jurada en la que pide que se reconozca que la citada administración le adeuda, con carácter de preferente, la suma de $300, como valor justo y razonable de servicios prestados a la administración, a ruego del administrador. En la reclamación se detallan los alegados servicios y se hace constar que los mismos estaban relacionados con la investigación del supuesto hecho de que el causante conspiró con varias personas para desheredar a su hijo Guillermo Jiménez Rivera, mediante el traspaso frau-dulento de todos sus bienes.
En oposición a la reclamación, Guillermo Jiménez Rivera, Administrador Judicial y único y universal heredero, negó haber requerido en ocasión alguna los servicios personales del reclamante y negó específicamente todos y cada uno de los hechos esenciales de la reclamación. Y en contrario alegó que el reclamante, quien era su amigo, le ofreció ayu-darle en las gestiones para localizar parte de los bienes here-ditarios.; que los trabajos del. reclamante, se limitaron a escribir a maquinilla las declaraciones o datos que el admi-nistrador y otras personas le dictaban; que en ningún mo-mento se convino en pagar suma alguna por tales servicios, los cuales el administrador aceptó como prueba de amistad, si bien luego los pagó por más de su valor; que el adminis-trador siempre sufragó todos los gastos relacionados con las salidas y gestiones del reclamante y en compensación por sus servicios como mecanógrafo le regaló un automóvil que valía más de $200 y le gratificó en varias ocasiones con sumas de dinero; y por último, que los servicios prestados no valen la suma que se reclama y que el reclamante los prestó sin inten-ción de que se le pagase retribución alguna. Alegó además *901que el reclamante no se dedica a profesión algtina que impli-que la obligación de prestar los alegrados servicios.
Declarada sin lugar la reclamación, el reclamante inter-puso el presente recurso. Para sostenerlo, alega que la corte inferior erró al decidir que no se celebró un contrato de arrendamiento de servicios; al resolver que los prestados por el apelante no eran servicios profesionales; y al decidir que los servicios prestados no eran compensables.
bln la opinión que sirve de base a la sentencia recurrida, el tribunal inferior llegó a las siguientes conclusiones:
Ira. Que aceptando como ciertos los hechos alegados en la reclamación, la relación jurídica entre el peticionario y el Administrador Judicial no es la de mandante y manda-tario porque aquél no ostentaba la representación de éste; ni tampoco la de arrendador y arrendatario, porque entre ellos no se convino precio cierto por los servicios a ser pres-tados por el ahora peticionario.
2da. Que los servicios-prestados por el peticionario al Administrador Judicial no pueden ser considerados 'como profesionales y que por lo tanto el peticionario no tiene causa de acción, para reclamar a base de quantum meruit el valor razonable de los servicios prestados. Artículo 1486 Código Civil.
3ra. Que la evidencia practicada dejó de demostrar la existencia de un contrato de arrendamiento, de servicios pro-fesionales.
4ta. Que la evidencia dejó de demostrar asimismo el valor razonable de los servicios prestados pór el peticionario al Administrador Judicial.
Después de un estudio detenido de la transcripción de evidencia, opinamos qué las conclusiones a que llegó la corte sentenciadora están bien fundadas y se ajustan a la prueba practicada.
El reclamante sin duda alguna prestó servicios valiosos al administrador. Pero no actuó en momento alguno como mandatario de aquél. La relación jurídica entre ambos *902no es la de mandante y mandatario. Véanse: Webb v. P. R. Am. Tobacco Co., 16 D.P.R. 398 y Galán v. Borinquen Trading Corp., 32 D.P.R. 62.
Pe la declaración del propio reclamante resulta que éste se dedica al negocio de comisiones y durante alguno® años se lia dedicado a trabajos de investigación. Del testimonio del abogado Lie. López Baralt se desprende que el trabajo realizado por el reclamante no era el de un profesional y sí el de un investigador. Véanse: U. S. v. Laws, 163 U. S. 258; y Saurí v. Saurí 38 D.P.R. 765.
■ Que no bubo convenio previo entre las partes para la remuneración de los servicios es un becbo admitido por el reclamante, quien declaró que al empezar su trabajo no bizo convenio alguno con el administrador en cuanto a su com-pensación; que más tarde él le exigió al administrador que se pusieran de acuerdo en cuanto al pago de sus servicios; que el administrador le ofreció por conducto del Lie. López Baralt el 1 por ciento del valor de lo que obtuviera finalmente como beredero, pero que él, el reclamante, rechazó esa pro-posición y se retiró del caso; y que más tarde se- redactó un proyecto de contrato en el que se fijaba en dos mil dólares el precio de sus servicios, pero que el administrador se negó a firmarlo. El abogado Sr. López Baralt, bajo cuya direc-ción trabajaba el reclamante, declaró igualmente que nunca se llegó a un entendido con respecto a la compensación del reclamante.
La prueba sí demuestra, a nuestro juicio, que el adminis-trador sabía que los servicios que le prestaba el reclamante no habían de ser gratuitos y que éste esperaba ser recom-pensado en alguna forma. Prueba de ello es que el admi-nistrador llegó a ofrecerle una compensación equivalente al 1 por ciento de lo que se consiguiese salvar como parte del caudal hereditario. Empero, queda en pie el becbo de que nunca se llegó a convenir cuál habría de ser el precio de los servicios del reclamante.
*903Arm. aceptando, sin .así resolverlo, qne el reclamante tuviese derecho a reclamar el justo y razonable valor de sus servicios, siempre nos veríamos obligados a confirmar la sentencia recurrida por no haberse presentado evidencia alguna en cuanto a ese extremo.

Debe confirmarse la sentencia.